                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                          Case No. 18-24397-CIV-O’SULLIVAN

                                        [CONSENT]

RICK GARCIA,

       Plaintiff,

v.

KENDALL LAKES AUTOMOTIVE, LLC,

     Defendant.
________________________________/

                                          ORDER

       THIS MATTER is before the Court on the Defendant’s Motion to Compel

Arbitration and to Dismiss Plaintiff’s TCPA Complaint (DE# 8, 11/14/18). This matter

was referred to the undersigned for final resolution by the Honorable Ursula Ungaro,

United States District Judge for the Southern District of Florida. Having carefully

considered the filings and the applicable law, the undersigned rules that the

Defendant’s Motion to Compel Arbitration and to Dismiss Plaintiff’s TCPA Complaint

(DE# 8, 11/14/18) is GRANTED in accordance with the following Order.

                                    I. BACKGROUND

       The plaintiff bought a vehicle from the defendant on or about March 4, 2017.

The plaintiff signed various documents, including a “Retail Buyers Order” (“RBO”)

containing an arbitration provision, and a “Privacy Policy and Contact Consent”. The

arbitration provision in the RBO is governed by the Federal Arbitration Act (FAA). The

arbitration provision further indicates arbitration shall be on an individual basis and
waives the right to arbitrate for a class. The plaintiff filed an action against the

defendant alleging that the defendant violated the Telephone Consumer Protection Act

(“TCPA”) with one prerecorded telephone message that was unsolicited. The

defendant filed the Defendant’s Motion to Compel Arbitration and to Dismiss Plaintiff’s

TCPA Complaint (DE# 8, 11/14/18) on November 14, 2018. The plaintiff filed a

response on November 28, 2018 (DE # 11, 11/28/18), the defendant filed a reply on

December 5, 2018, (DE # 14, 12/5/18), and the plaintiff submitted a sur-reply on

December 8, 2018, (DE # 15-1, 12/8/19).

       The defendant seeks to compel the plaintiff to arbitrate his claims against the

defendant pursuant to the arbitration provision in the RBO. The RBO arbitration

provision provides for arbitration for claims “arising out of or relating to this Order or the

parties relationship...”. The provision also specifically waives the right to arbitrate class

actions. The Supreme Court has held that under the FAA, “a party may not be

compelled ... to submit to class arbitration unless there is a contractual basis for

concluding the party agreed to do so.” Stolt-Nielsen S.A. v. Animalfeeds Int’l Corp., 559

U.S. 662, 684, 130 S.Ct. 1758, 176 L.Ed.2d 605 (2010) (emphasis in original). The

defendant argues that in this matter, the defendant did not agree to class arbitration, so

the plaintiff’s claims must be arbitrated on an individual basis.

       Moreover, because the plaintiff asserts that the one unsolicited message from

the defendant caused the plaintiff harm, invaded his privacy, aggravated him, intruded

on his seclusion, was trespass and conversion, caused the plaintiff inconvenience, and

disrupted the plaintiff’s daily life, the plaintiff seeks to represent a nationwide class

regarding two TCPA claims. The defendant maintains that the Contact Consent signed

                                               2
by the plaintiff expressly gave the defendant permission to contact the plaintiff, via

telephone, at the phone number provided by the plaintiff with respect to the future offer

of goods and services. The defendant asserts that the issue of consent is an arbitrable

issue and that the arbitration provision is one of broad scope.

       In his response, the plaintiff asserts that the arbitration provision only relates to

claims related to the purchase of his vehicle, not independent TCPA claims like the

claim at issue in this matter. The plaintiff further argues that reading the arbitration

agreement to include the TCPA claims brought by the plaintiff unconscionably expands

the arbitration agreement to an unlimited scope. In the reply the defendant notes that

the relationship between the parties is ongoing, as the plaintiff continued to interact with

the defendant after the purchase of the vehicle, and that the plaintiff consented to

arbitrate claims “arising out of, or relating to” “the parties’ relationship (whether statutory

or otherwise)”. (DE 8-2, para. 1).

                                II. STANDARD OF REVIEW

       Arbitration agreements are governed by and enforceable under the Federal

Arbitration Act (“FAA”), 9 U.S.C. § 1, et. seq. See Gilmer v. Interstate/Johnson Lane

Corp., 500 U.S. 20, 23-24 (1991). The FAA and the strong federal policy favoring

arbitration, require courts to “rigorously enforce agreements to arbitrate.” Mitsubishi

Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626 (1985). The Eleventh

Circuit treats a motion to compel arbitration as a Rule 12(b)(1) motion to dismiss for

lack of subject matter jurisdiction. See, Shriever v. Navient Solutions, Inc., 2014 WL

7273915, at *2 (M.D. Fla. Dec. 19, 2014). Accordingly, in ruling on a motion to compel

arbitration, the Court may consider matters outside of the four corners of the complaint.

                                               3
Mamani v. Sanchez Berzain, 636 F. Supp. 2d 1326, 1329 (S.D. Fla. 2009).

       “Federal law establishes the enforceability of arbitration agreements, while state

law governs the interpretation and formation of such agreements.” Employers Ins. of

Wausau v. Bright Metal Specialties, Inc., 251 F.3d 1316, 1322 (11th Cir. 2009) (citing

Perry v. Thomas, 482 U.S. 483 (1987)). “Federal law counsels that questions of

arbitrability, when in doubt, should be resolved in favor of arbitration.” Id. (citing Moses

H. Cone Mem’l Hospital v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983); Klay v. All

Defendants, 389 F.3d 1191, 1200 (11th Cir. 2004) (explaining that “it is the role of courts

to ‘rigorously enforce agreements to arbitrate’” and to construe any doubt in favor of

arbitrability). “The Arbitration Act establishes that, as a matter of federal law, any

doubts concerning the scope of arbitrable issues should be resolved in favor of

arbitration, whether the problem at hand is the construction of the contract language

itself or an allegation of waiver, delay, or a like defense to arbitrability.” Mercury

Construction, 460 U.S. at 24-25 (footnote omitted).

       “[U]nder the FAA, no party can be compelled to arbitrate unless that party has

entered into an agreement to do so.” Employers Ins. of Wausau v. Bright Metal

Specialties, Inc., 251 F.3d 1316, 1322 (11th Cir. 2001) (citation omitted); see Seaboard

Coastline R.R. v. Trailer Train Co., 690 F.2d 1343, 1352 (11th Cir. 1982) (The federal

policy favoring arbitration “cannot stretch a contract beyond the scope originally

intended by the parties.”).

              [W]hen determining whether an arbitration agreement exists,
              ‘courts generally ... should apply ordinary state-law principles
              that govern the formation of contracts.’ ... (‘[I]n determining
              whether a binding agreement arose between the parties,
              courts apply the contract law of the particular state that

                                              4
              governs the formation of contracts.’)

Dasher v. RBC Bank (USA), 745 F.3d 1111, 1116 (11th Cir. 2014) (citations omitted).

       A district court must consider three factors on a motion to compel arbitration: “(1)

whether a valid agreement to arbitrate exists; (2) whether an arbitrable issue exists; and

(3) whether the right to arbitrate was waived.” Pierre-Louis v. CC Solutions, LLC, No.

17-60781, 2017 WL 4841428, at *2 (S.D. Fla. Oct. 26, 2017)(citing Nat’l Auto Lenders,

Inc. V. Syslocate, Inc., 686 F. Supp. 2d 1318, 1322 (S.D. Fla. 2010)).

                                       III. ANALYSIS

       A. Contractual Nexus or Relationship Exists Between the RBO and TCPA Claim

       The defendant moves to compel arbitration and argues that the TCPA claims

raised in the Complaint are arbitrable. The defendant relies on the broad arbitration

provision contained in the RBO. The defendant argues that there is no reason a

statutory claim, such as the TCPA, cannot be arbitrated. See Green Tree Fin. Corp.-

Alabama v. Randolph, 531 U.S. 79, 92, 121 S.Ct. 513, 148 L.Ed.2d 373 (2000) (“[T]he

party seeking to avoid arbitration bears the burden of establishing that Congress

intended to preclude arbitration of the statutory claims as issue.”). The defendant

asserts that the plaintiff is unable to carry his burden when seeking to avoid arbitrating

his statutory claims. See Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 26,

111 S.Ct. 1647, 114 L.Ed.2d 26 (1991) (“Although all statutory claims may not be

appropriate for arbitration, ‘[h]aving made the bargain to arbitrate, the party should be

held to it unless Congress itself has evinced an intention to preclude a waiver of judicial

remedies for the statutory right at issue.’”) (citation omitted).

       The plaintiff argues that no issue exists that the parties may arbitrate due to a

                                               5
lack of relationship between the plaintiff’s automobile purchase and the TCPA claims.

The plaintiff asserts that “[w]hether or not an arbitrable issue exists ... ‘requires

consideration of the relationship between the contract and the contract claim at issue.’”

Olson v. Fla. Living Options, Inc., 210 So.3d 107, 111 (Fla. 2d DCA 2016) (quoting

Kaplan v. Kimball Hill Homes Fla., Inc., 915 So.2d 755, 759 (Fla.2d DCA 2005)). The

plaintiff asserts that an arbitrable claim exists where there is a “significant relationship”

or a “contractual nexus” between the claims in the complaint and the contract between

the parties that contains the arbitration agreement. Jackson v. Shakespeare Found,

Inc., 108 So.3d 587, 593 (Fla. 2013); see also Betancourt v. Green Tree Servicing,

LLC, No. 8:13-cv-2759-T-30-AEP, 2013 WL 6644560, at *3 (M.D. Fla. Dec. 17, 2013)

(“‘even in contracts containing broad arbitration provisions, the determination of whether

a particular claim must be submitted to arbitration necessarily depends on the existence

of some nexus between the dispute and the contract containing the arbitration clause.’”)

(citing Careplus Health Plans, Inc. v. Interamerican Med. Ctr. Group, LLC, 124 So.3d

968 (Fla. 3d DCA 2013)).

       The plaintiff further asserts that “[a] ‘significant relationship’ between a claim and

an arbitration provision does not necessarily exist merely because the parties in the

dispute have a contractual relationship.” Leidel v. Coinbase, Inc., 729 Fed.Appx. 883,

887 (11th Cir. 2018) (quoting Jackson, 108 So.2d at 593) (citing Seifert v. U.S. Home

Corp., 750 So.2d 633, 637-38 (Fla. 1999) (“[T]he mere fact that the dispute would not

have arisen but for the existence of the contract and the consequent relationship

between the parties is insufficient by itself to transform a dispute into one ‘arising out of

or relating to’ the agreement.”)).

                                               6
       The undersigned notes that when a Court is faced with “deciding whether a claim

falls within the scope of an arbitration agreement, courts focus on factual allegations in

the complaint rather than the legal causes of action asserted.” Smith v. Beverly Hills

Club Apartments, LLC, 15cv23450-KMM, 2016 WL 344975, at *8 (S.D. Fla. Jan. 28,

2016). There are allegations in the complaint regarding the parties’ relationship.

Moreover, there is a significant relationship between a claim and a contract “if the claim

presents circumstances in which the resolution of the disputed issue requires either

reference to, or construction of, a portion of the contract.” Leidel v. Coinbase, Inc., 729

F. App'x 883, 887 (11th Cir. 2018). “Under Florida law, where two or more documents

are executed by the same parties, at or near the same time and concerning the same

transaction or subject matter, the documents are generally construed together as a

single contract.” Bragg v. Bill Heard Chevrolet, Inc., 374 F.3d 1060, 1067 (11th Cir.

2004). Such is the case in this matter: the RBO containing an arbitration provision, and

a “Privacy Policy and Contact Consent” were signed at the same time.

       Moreover, the language of the arbitration provision contained in the RBO is

broad, and requires arbitration regarding the consent issue. The arbitration provision at

issue in this matter contains the words “relating to”, not just “arising from” or “arising out

of”.

              In analyzing the scope of an arbitration clause, Florida
              courts draw a distinction between clauses that require
              arbitration of claims “arising out of” the subject contract and
              those that require arbitration of claims “arising out of or
              relating to” the contract. See Jackson v. Shakespeare
              Found., Inc., 108 So.3d 587, 593 (Fla. 2013) (emphasis in
              original). The former are considered to be “narrow in scope”
              and apply only to “those claims that have a direct


                                              7
                relationship to a contract’s terms and provisions.” Id. The
                latter are considered to be “broad in scope” and apply to
                “claims that are described as having a ‘significant
                relationship’ to the contract—regardless of whether the claim
                is founded in tort or contract law.” Id. (quoting Seifert v. U.S.
                Home Corp., 750 So.2d 633, 637–38 (Fla. 1999) ).

Leidel at 887. The RBO arbitration provision in this matter provides for arbitration for

claims “arising out of or relating to this Order or the parties relationship (whether

statutory or otherwise...”. Accordingly, the subject arbitration provision is broad in

scope thereby requiring arbitration regarding the consent issue, as further discussed

below.

         B. The Plaintiff’s Claims are Within the Scope of the Arbitration Agreement

         The plaintiff asserts that even if an arbitrable issue exists in this case, the

plaintiff’s claims do not fall within the arbitration provision because the TCPA claim is

not connected to the plaintiff’s vehicle purchase. The plaintiff argues that the TCPA

claim involves behavior by the defendant that was not contemplated by the RBO, and

binding all future claims to the RBO because of an agreement between the parties is

inappropriate. In support of his position, the plaintiff relies on Gamble v. New Eng. Auto

Fin., Inc., 735 F. App’x. 664 (11th Cir. 2018), a case the plaintiff argues is almost

identical to this case. In Gamble, the parties entered into a loan agreement “requiring

arbitration of any ‘claim, dispute or controversy ... whether preexisting, present or

future, that in any way arises from or relates to this Agreement or the Motor Vehicle

securing this Agreement.’” Gamble v. New England Auto Fin., Inc., 735 F. App’x 664,

665 (11th Cir. 2018).

         The defendant in Gamble moved to compel arbitration of the plaintiff’s TCPA

                                                8
claim. The Eleventh Circuit noted that

              The plain language of the Arbitration Provision requires that
              the dispute “arise[ ] from or relate[ ] to this Agreement or the
              Motor Vehicle securing this Agreement.” Although this
              language makes the arbitration provision broad, it does not
              make it limitless. See Princess Cruise Lines, 657 F.3d at
              1218 (stating “the term ‘arising out of’ is broad, but not all
              encompassing” while recognizing that the dispute in
              question must be “an immediate, foreseeable result of the
              performance of contractual duties”). Here, Ms. Gamble
              signed an agreement whereby NEAF promised to provide
              her with the necessary funds to purchase an automobile on
              a particular date, in exchange for her promise to pay NEAF
              back—with interest—by a later date. The Arbitration
              Provision only applies to disputes arising out of, or related
              to, this agreement.

Gamble v. New England Auto Fin., Inc., 735 F. App'x 664, 666 (11th Cir. 2018). The

Gamble Court further opined that “Ms. Gamble’s TCPA claim, on the other hand, arises

not from the Loan Agreement or any breach of it, but from post-agreement conduct that

allegedly violates a separate, distinct federal law.” Id. According to the plaintiff, the

plaintiff’s claim in this matter arises from the same separate, distinct federal law that is

unrelated to the RBO.

       The defendant notes that consent falls within the agreement between the parties

to arbitrate and that the Gamble case is distinguishable from this matter. According to

the defendant, “Gamble has marked factual differences not the least of which is the

scope language of the arbitration agreement, which explain the outcome and highlight

why Gamble is inapposite here.” (Reply (DE # 14, 12/5/19) at p. 8). The undersigned

agrees. As outlined by the defendant

                      The facts in the instant case are straight forward:
              Plaintiff bought a truck from KLA and signed the RBO, the

                                              9
arbitration acknowledgment, the telephone Contact Consent,
and other transaction documents. The agreement to
arbitrate survives the termination, payoff, or transfer of the
contract. Plaintiff agreed to arbitrate claims arising from, or
relating to, the parties’ “relationship.” The Consent Plaintiff
signed gave “express permission” for KLA to call Plaintiff
about goods and services KLA could offer in the future.
Plaintiff took possession of the truck, and left the dealership.
Over the next 18 plus months he took the truck in for
service, made inquiries of and had at least one chat
conversation with KLA about other goods and services was
asked for his telephone number and gave it. Plaintiff also
sent KLA lead email requests to schedule service
appointments, and in each instance freely provided KLA his
telephone number(the number that is the subject of his
claim). Plaintiff alleges he received one voicemail offering
him money for his truck, which gives rise to his claims [DE 1
¶ 40], approximately two months after his last scheduled
service visit. See Ex. A, Collado Dec.
        In stark contrast, in Gamble plaintiff signed an auto
loan and agreed to arbitrate any “claim, dispute or
controversy ... whether preexisting, present or future, that in
any way arises from or relates to this Agreement or the
Motor Vehicle securing this Agreement”, but she did not sign
the text consent provision granting the lender the right to
send customers “e-mails, text messages and other
electronic communications.” Gamble, 735 F. App'x at 665.
When Gamble paid off her car loan she started to get text
messages from the lender. She told the lender she didn’t
want to receive texts, but she received at least nine
additional texts before filing suit. Id. The district court denied
the lender’s motion to compel arbitration. On appeal, the
Eleventh Circuit affirmed. All the Eleventh Circuit said in
Gamble is that the TCPA claims were not subject to the
arbitration because the provision only covered disputes
arising from or related to the loan “Agreement” or the
“collateral.” The Court found the text consent was a separate
standalone provision, but found Gamble never signed it, and
thus no agreement regarding text messages existed
between the parties.
        Unlike Gamble, here Plaintiff signed the Consent and
the arbitration provision as part of one transaction so these
documents are construed as one contract, which expressly
includes arbitrating claims arising from the parties’ statutory
relationship meaning there was an agreement regarding the

                               10
              telephone consent. As Plaintiff knows, “it is the language of
              the contract that defines the scope of disputes subject to
              arbitration.” Gamble, 735 F. App'x at 665. In Gamble there
              was no agreement to receive text messages at all; no
              agreement to arbitrate statutory claims; here, in contrast
              Plaintiff consented to being contacted by phone, including
              about goods and services KLA could offer and agreed to
              arbitrate statutory claims.

(Reply (DE # 14, 12/5/19) at pp. 8-9).

       The undersigned agrees with the defendant that the facts in Gamble differ from

the facts in this matter. Here, the plaintiff consented to phone contact from the

defendant, including contact regarding goods and services the defendant could offer

the plaintiff, and the plaintiff agreed to arbitrate statutory claims that arose between the

parties. This differs from Gamble, in which the plaintiff did not sign the text consent

provision granting the lender the right to send customers “e-mails, text messages and

other electronic communications.” Gamble, 735 F. App'x at 665. Accordingly, the

undersigned finds that plaintiff’s TCPA claims fall within the arbitration clause contained

in the RBO.

       C. Conscionable Arbitration Clause

       Citing to In re Jiffy Lube Int’l, Inc., 847 F.Supp.2d 1253, 1262-63 (S.D. Cal.

2012), the plaintiff asserts that the defendant “attempts to argue a position the Southern

District of California essentially described as indefensible – that an arbitration

agreement was so expansive that it had no limiting principle.” (Response (DE # 11,

11/28/19) at p. 9). In In re Jiffy Lube Int’l, Inc., the Court opined that an arbitration

clause that covered any and all disputes is unconscionable. Id, at 1263. The plaintiff’s

argument fails for two (2) reasons. First, the arbitration clause at issue in this matter


                                              11
does not refer to “any and all disputes”, it says “arising out of, or relating to”.

       Second, in order to find the arbitration clause in this matter unconscionable, the

plaintiff is required “to establish both procedural and substantive unconscionability.”

Mackler v. Fitness Int'l, LLC, No. 16-80150-CIV, 2016 WL 7756623, at *3 (S.D. Fla.

Apr. 22, 2016). The plaintiff has failed to even attempt to establish both procedural and

substantive unconscionability.

       D. The Defendant Has Not Waived its Right to Arbitrate the Plaintiff’s Claims

       The plaintiff filed his lawsuit on the TCPA claims on October 23, 2018, and

served it shortly thereafter. The defendant did not file anything in this lawsuit with a

position inconsistent with the assertion that arbitration is proper in this matter.

Moreover, the defendant promptly moved, within 21 days of being served with the

Complaint, to compel arbitration in this matter. The waiver of the right to arbitrate a

case “does not necessarily depend on the timing of the motion to compel arbitration, but

rather on the prior taking of an inconsistent position by the party moving therefor.”

Miller & Solomon Gen. Contractors, Inc. v. Brennan’s Glass Co., 824 So.2d 288, 290

(Fla. 4th DCA 2002) (internal citations omitted). Additionally, questions regarding the

waiver of arbitration “should be construed in favor of arbitration rather than against it.”

Id. In this matter, the defendant has done nothing contrary to its right to compel

arbitration, and has not waived the right to compel arbitration.

       E.     Dismissal/Stay

       The Eleventh Circuit has held that “the FAA requires a court to either stay or

dismiss a lawsuit and to compel arbitration” when all of the claims are subject to

mandatory arbitration. Lambert v. Austin Indus., 544 F.3d 1192, 1195 (11th Cir. 2008).

                                              12
The Eleventh Circuit has also affirmed dismissal on those grounds. See Caley v.

Gulfstream Aerospace Corp., 333 F. Supp. 2d 1367 (N.D. Ga. 2004), aff’d, 428 F.3d

1359 (11th Cir. 2005). The defendants seek dismissal in the event the Court grants their

motion to compel the plaintiff to arbitrate.

              The FAA provides, in pertinent part, that a court compelling
              arbitration ‘shall on application of one of the parties stay the
              trial of the action until such arbitration has been had in
              accordance with the terms of the agreement.’ 9 U.S.C. § 3
              (emphasis added). Despite this statutory language, ‘[t]he
              weight of authority clearly supports dismissal of the case
              when all of the issues raised in the district court must be
              submitted to arbitration.’ Caley v. Gulfstream Aerospace
              Corp., 333 F. Supp. 2d 1367, 1379 (N.D. Ga. 2004), aff'd,
              428 F.3d 1359 (11th Cir. 2005) (quoting Alford v. Dean
              Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th Cir. 1992) )
              (emphasis added). Ultimately, ‘district courts are vested with
              discretion to determine whether stay or dismissal is
              appropriate.’ Swartz v. Westminister Servs., Inc., No. 810-
              CV-1722-T-30AEP, 2010 WL 3522141, at *2 (M.D. Fla.
              Sept. 8, 2010).

Cusolito v. Citibank, N.A., 2017 WL 8890662, at *3 (S.D. Fla. 2017). In this matter,

both TCPA claims in the plaintiff’s complaint are subject to arbitration. Accordingly, the

undersigned finds that dismissal of this action is appropriate.

                                     IV. CONCLUSION

       The undersigned finds that the arbitration provision in the RBO is a broad

arbitration clause, and covers the issues raised by the plaintiff in the Complaint,

because the RBO arbitration provision provides for arbitration for claims “arising out of

or relating to” the RBO “or the parties relationship...”. As indicated in Jackson v.

Shakespeare Found., Inc., 108 So. 3d at 590, the words “relating to” broadens the

scope of an arbitration provision to include those claims that are described as having a

                                               13
“significant relationship” to the contract—regardless of whether the claim is founded in

tort or contract law.

                                       V. RULING

        Based on the foregoing, the Defendant’s Motion to Compel Arbitration and to

Dismiss Plaintiff’s TCPA Complaint (DE# 8, 11/14/18) is GRANTED, this matter is

DISMISSED, and the Clerk of Court is directed to mark this case CLOSED.

        DONE AND ORDERED in Chambers at Miami, Florida this 26th day of March,

2019.




                                  JOHN J. O’SULLIVAN
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                           14
